Citation Nr: 1546409	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  99-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as due to ischemic heart disease as a result of exposure to Agent Orange.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971 and from February 1973 to May 1975.  The Veteran passed away in August 1998.  The appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal of December 1998 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2001, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In January 2002, the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death for further development.  In a May 2007 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2009 Memorandum Decision, the Court vacated the May 2007 Board decision and remanded the matter for readjudication consistent with the Court's determination.

The Board remanded this issue in September 2009 for a VA medical opinion.  After obtaining a VA medical opinion, the RO continued the denial of the claim, as reflected in a May 2011 supplemental statement of the case, and returned the issue to the Board for further appellate consideration.  In February 2012, the Board again remanded the matter.  After completing the requested development, the RO again continued the denial of the claim, as reflected in a June 2012 supplemental statement of the case, and returned the issue to the Board for further appellate consideration. 

The Board again denied service connection for the cause of the Veteran's death in August 2012.  The appellant appealed the Board's August 2012 decision to the Court.  In an October 2013 Memorandum Decision, the Court vacated the August 2012 denial, and returned the issue to the Board for further appellate consideration.  The Board remanded the matter in August 2014 for another VA medical opinion.  After obtaining a VA medical opinion, the RO continued the denial of the claim, as reflected in a December 2014 supplemental statement of the case, and returned the issue to the Board for further appellate consideration.

In its August 2012 decision, the Board also remanded the issue of whether new and material evidence has been received to reopen a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 for issuance of a statement of the case under the provisions set forth in Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The required statement of the case was issued in October 2012, and the appellant submitted a timely substantive appeal as to the issue in December 2012.  Accordingly, the appellant perfected an appeal of the issue to the Board.  See 38 C.F.R. § 20.200.

The Board observes that in a March 2011 rating decision, the RO denied service connection for ischemic heart disease, to include as due to exposure to Agent Orange, and the appellant, through her representative, submitted a notice of disagreement as to that issue.  However, the issue is essentially included under the issue of entitlement to service connection for the cause of the Veteran's death as a theory of entitlement.  Therefore, the notice of disagreement was not necessary and the matter will be considered in conjunction with the cause of death claim herein.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2006 rating decision denied entitlement to DIC under the provisions of 38 U.S.C.A. § 1151; the appellant filed a timely notice of disagreement as to the matter; and the appellant was issued a statement of the case as to the issue in January 2009; however, the appellant did not file a timely substantive appeal as to the issue.

2.  Evidence received since the November 2006 rating decision is not new and material, and does not raise a reasonable possibility of substantiating the claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received to reopen the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in November 2011 satisfied the duty to notify provisions.  The letter notified the appellant of the basis for the prior final denial, and the factors pertinent to reopening a previously denied claim, to establishing entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, and to establish an effective date in the event of a grant of that benefit.

VA has also satisfied its duty to assist the appellant.  The claims file includes the Veteran's service treatment records, VA treatment records, certificate of death, autopsy report, several VA opinions, and a private medical opinion.

The Board notes that the appellant has not been afforded a VA opinion in connection with the claim to reopen the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  VA's duty to provide a claimant an examination or opinion does not extend to claims to reopen a finally adjudicated claim unless new and material evidence has been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In this decision, the Board finds that new and material evidence has not been received to reopen the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151.  Therefore, a remand for a VA examination is not required.  See id.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Generally, DIC is available under the provisions of 38 U.S.C.A. § 1151 where a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA.  In such cases, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  The law requires not only that the VA treatment in question resulted in additional disability or death, but also that the proximate cause of the additional disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.

Analysis

The RO denied the appellant's original claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 in the November 2006 rating decision.  The appellant filed a timely notice of disagreement as to the issue in December 2006.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2006.  In its May 2007 decision, the Board explained that the VA Form 9 received in 2006 acted as a notice of disagreement as to the issue, and not as a substantive appeal that would perfect an appeal as to the issue to the Board.  In the May 2007 decision, the Board directed the RO to afford the appellant the opportunity for a hearing before a Decision Review Officer (DRO).  The RO sent letters to the appellant dated in July 2007 and September 2008 providing her with an opportunity for a DRO hearing on the issue.  The appellant did not respond to the letters, and in January 2009, the RO issued a statement of the case as to the matter.  The cover letter for the January 2009 statement of the case explained to the appellant that, to appeal the issue to the Board, she would need to file a substantive appeal within 60 days of the cover letter or within the remainder, if any, of the one-year period from the date of the letter notifying her of the rating decision.  The appellant did not timely submit a substantive appeal as to the issue.  Thus, the November 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The November 2006 rating decision denied the appellant's claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 on the basis that the evidence did not show that the Veteran's death was caused by VA hospitalization, medical, or surgical treatment; vocational rehabilitation; compensated work therapy program; or as the result of having submitted to a VA medical examination.  Specifically, the RO noted that the record included a November 1995 VA treatment record showing that the Veteran was seen for complaints of irregular heartbeat, and that an EKG was noted as abnormal with Wolf-Parkinson-White (WPW) syndrome.  The RO further noted that a VA medical opinion was requested in September 2006 to determine whether the Veteran's death was the result of a failure to treat or diagnose WPW syndrome.  The September 2006 VA examiner reviewed the record and opined that the record, including the November 1995 EKG, did not support a diagnosis of WPW syndrome and, therefore, the Veteran's death was not likely the result of WPW or complications of WPW.  Based on that opinion, the RO concluded that the evidence did not establish that fault on VA's part or an event not reasonably foreseeable related to VA medical services were the proximate cause of the Veteran's death.

At the time of the November 2006 rating decision, the evidence relevant to the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 consisted of the Veteran's service treatment records, VA treatment records, a September 2004 VA opinion, the September 2006 VA opinion, the coroner's report, the Veteran's death certificate, and a November 1995 VA general medical examination.

In December 2006, the appellant submitted a notice of disagreement as to the November 2006 rating decision.  In the notice of disagreement, the appellant asserted that the Veteran died from a heart condition and hypertension that VA failed to treat adequately.

The January 2009 statement of the case denied the appellant's claim on the same basis as the November 2006 rating decision.  Namely, it referenced the November 1995 EKG and the September 2006 VA examiner's opinion that the Veteran's death was not likely the result of WPW or complications of WPW.  The RO concluded that the evidence does not establish that fault on VA's part or an event not reasonably foreseeable related to VA medical services were the proximate cause of the Veteran's death.  At the time of the January 2009 statement of the case, the evidence relevant to the issue further included the appellant's statements in her notice of disagreement, the Board's May 2007 remand, and the July 2007 and September 2008 letters from the RO to the appellant providing her with the opportunity for a DRO hearing on the issue.

Evidence associated with the record since the November 2006 rating decision, relevant to the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, also includes a VA Form 21-0820, Report of General Information, dated in May 2011 documenting the appellant's request to reopen the previously denied claim; the appellant's contentions stated in her notice of disagreement, which was submitted on a VA Form 9 received in July 2012; and the appellant's contentions stated in her substantive appeal, which was submitted on a VA Form 9 received in December 2012.  In the notice of disagreement, the appellant notes the statement made by the September 2004 VA examiner that it is at least as likely as not that the Veteran's death was the result of failure to treat or a misdiagnosis of WPW syndrome that might have caused arrhythmias and death.  The appellant also notes that the September 2004 examination report "introduced the possibility that [the Veteran's] prescribed blood pressure medicine 'could aggravate the conduction from accessory pathway which can cause malignant arrhythmias and can lead to death.'"  In the substantive appeal, the appellant argues that the Veteran exhibited early signs of cardiac disease in service and that a May 2012 VA examiner should have addressed the progression of the Veteran's mitral valve stenosis.  The substantive appeal does not contain any arguments specifically alleging that the Veteran's death was due to VA care or that it was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.

The appellant's assertion that the Veteran's death was caused by VA's failure to diagnose or treat the WPW syndrome or another heart condition is not "new" as it is cumulative and redundant of her prior assertions that were considered in VA's previous final decision.  In addition, the appellant's assertion that the September 2004 VA opinion and its addenda support a finding that entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is warranted is also not considered "new."  The record shows that, in rendering the November 2006 rating decision, the RO considered and rejected the September 2004 VA opinion and its addenda.  Specifically, in a VA Form 21-6789, Deferred Rating Decision, dated in February 2005, the RO noted that the September 2004 VA examiner provided no rationale for the opinion that it is at least as likely as not that the Veteran's death was the result of failure to treat or a misdiagnosis of WPW syndrome that might have caused arrhythmias and death.  The RO therefore obtained a VA addendum opinion from the September 2004 VA examiner.  A VA Form 21-6789 dated in May 2005 shows that the RO found the resulting March 2005 VA addendum opinion also to be inadequate.  The RO eventually obtained the September 2006 VA opinion, upon which it relied to deny the appellant's original claim.  As the appellant's argument is merely a restatement of the evidence contained in the September 2004 VA opinion and its addenda, which was considered in rendering the prior final decision, it is not considered new.

The evidence associated with the record since the January 2009 statement of the case, relevant to the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, also includes multiple VA opinions dated in December 2009, February 2010, May 2012, and December 2014.  The opinions do discuss the Veteran's service treatment records and medical treatment records as they pertain to any demonstrated heart conditions, the Veteran's treatment leading up to his death, and the cause of the Veteran's death.  However, they do not suggest that the Veteran may have experienced additional disability or death as a result of VA care or that such additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  Therefore, the VA opinions are new in that they were not considered by VA in the prior final decision.  However, they are not material because, when considered either alone or in conjunction with previous evidence of record, they do not relate to an unestablished fact necessary to substantiate the claim.

In summary, the November 2006 rating decision denied the appellant entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 based on the September 2006 VA opinion that the Veteran's death was not likely the result of WPW syndrome or complications of WPW syndrome.  The record shows that, in rendering that decision, the RO considered the September 2004 VA opinion and its addenda.  The appellant argued in her December 2006 notice of disagreement that the Veteran died from a heart condition and hypertension that VA failed to treat adequately.  The January 2009 statement of the case again denied the claim based on the September 2006 VA opinion.  The November 2006 rating decision became final because the appellant did not file a timely substantive appeal as to the issue.  The appellant now seeks to reopen the claim.  She again asserts that the Veteran died due to VA's failure to treat adequately his heart condition.  She also argues for entitlement based on the September 2004 VA opinion and its addenda.  However, the appellant's assertions are not new because they are essentially duplicative of the arguments previously made, which were considered in the prior final decision, and are merely restatements of evidence considered by the RO in rendering the prior final decision.  Furthermore, other evidence associated with the record since the prior final decision is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  As such, new and material evidence to reopen the finally disallowed claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 has not been submitted, the benefit of the doubt doctrine is not for application, and the claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence has not been received, and the claim of entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 is not reopened.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The issue was most recently before the Board in August 2014, when the Board remanded the issue to obtain a VA addendum opinion from a cardiologist.  The August 2014 Board remand directed that the examiner should provide an opinion as to whether it is at least as likely as not that a disability of service origin was either the principle or contributory cause of the Veteran's death.  The examiner was also asked to provide an opinion as to whether the cause of the Veteran's death was more likely arteriosclerotic heart disease, cardiac arrhythmia from enlarged heart with mild mitral valve stenosis, ventricle arrhythmia, ischemic heart disease, or some combination of the above and/or other factors entirely.  The examiner was asked to support any opinion given with rationale or explanation reflecting consideration of the Veteran's death certificate and autopsy report, a June 2014 private physician's opinion, and a November 2012 article submitted by the appellant.  If the examiner determined that establishing a connection between the Veteran's in-service arterial arrhythmias and his cause of death would involve pure speculation or remote possibility, the examiner was to provide a detailed rationale for such an opinion, including what additional information, if any, would assist in the provision of such opinion, or whether such an opinion is beyond medical expertise.

On remand, the AOJ forwarded the record to a VA physician who is board-certified in cardiovascular disease and internal medicine.  In December 2014, the examiner reviewed the record and provided an opinion that it is less likely than not that the patient's death was directly related to or caused by the isolated episodes of atrial fibrillation during the Veteran's active service.  In his rationale supporting the opinion, the examiner discussed the June 2014 private physician's opinion and the November 2012 article.  The examiner opined that it would be mere speculation to attribute the Veteran's death to ventricular arrhythmias, and that the Veteran did not die of ischemic heart disease.  The examiner further opined that it would be mere speculation to attribute the Veteran's death to the isolated episode of atrial fibrillation while in the service.  The examiner noted "in fact, because his death was unobserved and unmonitored and the autopsy did not reveal clear evidence of cause of death, one cannot state the exact cause of death without resorting to mere speculation."

The Board finds that the December 2014 VA addendum opinion does not substantially complete the August 2014 Board remand directives.  Specifically, in the August 2014 Board remand, the Board directed that if an opinion could not be provided without resort to mere speculation, the examiner "should provide a detailed rationale for such opinion, to include what additional information, if any, would assist in the provision of such opinion, or whether such an opinion is beyond medical expertise."  Although the December 2014 VA examiner's statements suggest that a firsthand account or monitoring of the Veteran's death or clear evidence in the autopsy report as to the cause of the Veteran's death would allow a more certain opinion as to the cause of death, the opinion does not include an explanation as to what specific additional evidence would assist in the provision of such an opinion.

In this regard, the Board notes that, in the October 2013 Memorandum Decision, the Court found that the May 2012 VA examiner "did not, in fact, state whether additional information would assist in rendering an opinion," (emphasis in original) and no post hoc rationalization would make it so.  Similarly, the December 2014 VA examiner did not, in fact, state whether additional information would assist in rendering an opinion.  Thus, the fact that the examiner's statements suggest two items of information (i.e., a firsthand account of the Veteran's death or clear evidence in the autopsy report as to the cause of the Veteran's death) that would assist in rendering an opinion does not adequately complete the August 2014 Board remand directives.  Compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must be remanded again so that a VA addendum opinion that complies with the August 2014 Board remand directives may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the VA examiner who provided the December 2014 VA opinion or, if that physician is not available, to another similarly qualified physician for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a disability of service origin was either the principle or contributory cause of the Veteran's death. 

After reviewing the evidence of record, the examiner should provide an opinion as to whether the cause of death was more likely arteriosclerotic heart disease, cardiac arrhythmia from enlarged heart with mild mitral valve stenosis, ventricle arrhythmia, ischemic heart disease, or some combination of the above and/or other factors entirely. 

The examiner must provide a rationale or explanation for any opinion rendered based on the evidence of record and medical principles.

If the examiner determines that the presumed arterial arrhythmias documented in the service treatment records cannot be connected to the Veteran's cause of death, or that establishment of such a connection would involve mere speculation or remote possibility, the examiner must provide a detailed rationale for such opinion.  The rationale must include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise.  Relative to the December 2014 VA examiner's rationale, identification of what additional information would be useful from a firsthand account of the Veteran's death, and what additional information would be useful from an autopsy report, to render an opinion, should be cited.  The examiner must explain what facts, research and reasoning led to such conclusion.  The examiner must note that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.

The examiner should be advised that for a disability of service origin to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto. 

The examiner should be further advised that in determining whether a disability of service origin contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted for the cause of the Veteran's death.  If the benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


